ORDER
The district court denied Greg Fort’s motion under 18 U.S.C. § 3582(c)(2) to modify his sentence of life imprisonment for crack-cocaine offenses on the ground that he was ineligible for a reduction. Fort appeals. We have held that district courts do not have authority to reduce a defendant’s sentence below the bottom of the range provided by the retroactive amendments to the sentencing guidelines. United States v. Cunningham, 554 F.3d 703, 709 (7th Cir.2009). Here, even under the amended crack-cocaine sentencing guideline, Fort’s total offense level remains 43, see U.S.S.G. ch. 5, pt. A, cmt. n. 2, and the applicable guidelines range remains life imprisonment. Thus, we AFFIRM the judgment of the district court.